Jordan, Justice.
This is an appeal from a judgment in the Floyd County Superior Court, in which Marshall Bailey, appellant here, was found in contempt of court for failure to pay certain indebtedness on furniture awarded his wife in a prior divorce decree.
The language in the divorce decree provides as follows: "The household furnishings located at 425 4th Street, Shannon, Georgia is awarded to the plaintiff.” The question before the court is whether the above quoted language of the divorce decree requires the appellant to make payments on the furniture in order to prevent repossession by the creditor. Held:
Submitted February 1, 1974
Decided March 8, 1974.
Chastine Parker, for appellant.
Vaughn Terrell, for appellee.
This same issue was presented to the court in Ramsey v. Ramsey, 231 Ga. 334 (2) (201 SE2d 429). In that case we held that "If, in a divorce decree, it is intended to obligate a specific party to pay a sum of money, so that contempt is available to enforce it, the decree should clearly provide for it in plain and unmistakable terms.” The portion of the divorce decree under review here did not meet the standard of specificity required to make an action in contempt available to enforce it. The trial court’s construction of the decree, in which it found appellant liable for payments of the indebtedness was unauthorized and cannot be the basis of a contempt citation.

Judgment reversed.


All the Justices concur.